                                                                      Case 3:73-cv-00125-MMD-WGC Document 1671 Filed 04/21/21 Page 1 of 2




                                                                  1
                                                                  2
                                                                  3
                                                                  4
                                                                  5
                                                                  6
                                                                  7
                                                                  8
                                                                  9                                 UNITED STATES DISTRICT COURT
                                                                 10                                          DISTRICT OF NEVADA
402 North Division Street, P.O. Box 646, Carson City, NV 89702




                                                                 11
                                                                 12   UNITED STATES OF AMERICA,                                    3:73-CV-00125-MMD-WGC
       Telephone: (775) 687-0202 Fax: (775) 882-7918
         E-Mail Address: law@allisonmackenzie.com




                                                                 13                  Plaintiff,                                    In Equity No. C-125
                ALLISON MacKENZIE, LTD.




                                                                 14   WALKER RIVER PAIUTE TRIBE,                                   NOTICE OF FILING OF REPORT
                                                                                                                                   AND PETITION FOR APPROVAL
                                                                 15                  Plaintiff-Intervenor,                         OF BUDGET AND APPROVAL OF
                                                                                                                                   RATE OF ASSESSMENT FOR THE
                                                                 16                                                                YEAR JULY 1, 2021 THROUGH
                                                                             vs.                                                   JUNE 30, 2022, AND FOR APPROVAL
                                                                 17                                                                OF THE AUDIT REPORT FOR
                                                                      WALKER RIVER IRRIGATION DISTRICT,                            THE YEAR ENDED JUNE 30, 2020
                                                                 18   a corporation, et al.,
                                                                 19               Defendants.
                                                                      _______________________________________/
                                                                 20
                                                                 21   TO:    ALL INTERESTED PERSONS
                                                                 22          YOU ARE HEREBY NOTIFIED that on the 20th day of April, 2021, there was filed in the
                                                                 23   Office of the Clerk of the above-entitled Court, a Petition for an Order requesting the following:
                                                                 24          1.      Approving the budget and assessment established by the UNITED STATES BOARD
                                                                 25                  OF WATER COMMISSIONERS on the 19th day of March, 2021;
                                                                 26          2.      Decreasing the assessment to Three Dollars and Thirty Cents ($3.30) per acre to
                                                                 27                  replenish the fund established to pay the expenses and costs of the UNITED STATES
                                                                 28                  BOARD OF WATER COMMISSIONERS; and




                                                                                                                        -1-
                                                                      Case 3:73-cv-00125-MMD-WGC Document 1671 Filed 04/21/21 Page 2 of 2




                                                                  1            3.       Approving the audit report for the fiscal year ended June 30, 2020.
                                                                  2            YOU ARE FURTHER NOTIFIED that a hearing on the above-entitled Petition, and any
                                                                  3   objections thereto, will be held in Courtroom No. 5, Federal Building, 400 South Virginia Street,
                                                                  4   Reno, Nevada, on Thursday, May 27, 2021 at 9:00 a.m.
                                                                  5            YOU ARE FURTHER NOTIFIED that any water users or interested persons may request a
                                                                  6   copy of the aforesaid budget, rate of assessment and Petition for approval of the same, and the said
                                                                  7   audit report, by contacting the Water Master at (775) 463-3540 or joanne@usbwc.org or Karen
                                                                  8   Peterson, Esq. at (775) 687-0202 or kpeterson@allisonmackenzie.com, and may, if so desired, file
                                                                  9   written objections to either or any one of them. Said objections must be filed on or before Friday,
                                                                 10   May 14, 2021, and must be served on the same day on counsel for Petitioners.
402 North Division Street, P.O. Box 646, Carson City, NV 89702




                                                                 11            If no objections are filed by May 14, 2021, the Court may consider vacating the hearing set
                                                                 12   for May 27, 2021.
       Telephone: (775) 687-0202 Fax: (775) 882-7918
         E-Mail Address: law@allisonmackenzie.com




                                                                 13                        21st day of April
                                                                               DATED this _____                                      , 2021.
                ALLISON MacKENZIE, LTD.




                                                                 14
                                                                 15
                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                 16
                                                                 17
                                                                      4820-1441-8914, v. 1
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28




                                                                                                                          -2-
